Citation Nr: 0916820	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  05-37 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to an increased initial evaluation for 
bilateral hearing loss, currently evaluated as 30 percent 
disabling prior to February 11, 2008, and as 90 percent 
disabling from February 11, 2008.

2.  Whether an extra schedular rating is warranted for the 
service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel





INTRODUCTION

The Veteran served on active duty from November 1950 to 
November 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the Veteran's claim of 
entitlement to service connection for hearing loss.  During 
the course of this appeal, an October 2005 RO decision 
granted service connection for right ear hearing loss, and 
the Veteran appealed the initial assignment of a 
noncompensable rating.  An October 2007 Board decision 
granted service connection for left ear hearing loss.  
Therefore, the issue before the Board became whether a higher 
rating is warranted for a bilateral hearing loss disability.  
This issue was remanded by the Board for further development 
in October 2007 and July 2008, and now returns again before 
the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claim for an extra schedular rating for bilateral hearing 
loss is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the time period prior to February 11, 2008, the 
Veteran's bilateral hearing loss is manifested by Level IV 
hearing in the right ear, and Level XI hearing in the left 
ear.

2.  For the time period from February 11, 2008, the Veteran's 
bilateral hearing loss is manifested by at worst, Level X 
hearing in the right ear, and Level XI hearing in the left 
ear.



CONCLUSIONS OF LAW

1.  For the time period prior to February 11, 2008, the 
criteria for an evaluation in excess of 30 percent for the 
Veteran's bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2008).

2.  For the time period from February 11, 2008, the criteria 
for an evaluation in excess of 90 percent for the Veteran's 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated November 2004, December 2005, 
November 2006, February 2008, April 2008, and November 2008, 
the RO satisfied its duty to notify the Veteran under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2008).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate his 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  

However, the Veteran's claim for an increased disability 
rating arises from his disagreement with the initial 
evaluations following the grant of service connection for 
hearing loss for each ear.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 
128, 134 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is required for these claims.

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service and VA medical records have been associated 
with the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been informed of 
the law relevant to his claims.  The Veteran was medically 
evaluated in conjunction with this appeal several times. 
Therefore, the Board finds that the duties to notify and 
assist have been met.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2008).

The Veteran's entire history is reviewed when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
Veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  Where 
service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of disability ratings for hearing impairment 
is derived by mechanical application of the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992). 

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2008).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  
When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately. 38 C.F.R. § 4.86(b).  

The Veteran's statements describing the symptoms of his 
service-connected hearing loss are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

For the time period prior to February 11, 2008, the Board 
finds that the criteria for an evaluation in excess of 30 
percent, for the Veteran's service connected hearing loss, 
have not been met.

Reviewing the relevant evidence of record from this period, 
the Veteran received a VA audio examination in May 2005.  At 
that time, pure tone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
60
50
45
65
75
LEFT
105+
105+
105+
105+
105+

The average pure tone was 59 decibels in the right ear and 
105+ in the left ear.  Speech audiometry revealed speech 
recognition ability of 80 percent in the right ear and of 0 
percent in the left ear.  It was noted that the left ear 
canal was surgically closed and therefore the Veteran had no 
hearing that was able to be tested in the left ear.

Evaluating these test scores based on Table VI and VIa and 
found at 38 C.F.R. § 4.85, the Veteran's right ear hearing 
acuity is at Level IV and his left ear is at Level XI, the 
highest level assignable.  This level of hearing acuity, as 
reflected on Table VII of 38 C.F.R. § 4.85, warrants a 30 
percent evaluation, the evaluation the Veteran is currently 
in receipt of for this period.

For the time period from February 11, 2008, the Board finds 
that the criteria for an evaluation in excess of 90 percent 
for the Veteran's service connected bilateral hearing loss 
have not been met.

The Veteran received another VA audio examination on February 
11, 2008.  At that time, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
70
80
95
105
LEFT
105
105
105
105
105

The average pure tone threshold in the right ear was 88 
decibels and 105 decibels in the left ear.  Speech 
recognition ability was not tested at this time.  The Veteran 
was diagnosed with profound hearing loss in the left ear, and 
severe to profound hearing loss in the right ear.  

This report was not totally adequate for rating purposes as 
since the Veteran's speech recognition ability was not 
tested, however, based on Table Via, 38 C.F.R. § 4.85, the 
Veteran's right ear hearing acuity is at Level VIII and his 
left ear is at Level XI.  This level of hearing acuity, as 
reflected on Table VII of 38 C.F.R. § 4.85, warrants no more 
than a 70 percent evaluation.  The veteran was scheduled for 
another examination which included speech recognition 
thresholds.

VA audio examination in October 2008 revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
75
85
95
95
LEFT
105+
105+
105+
105+
105+

The average pure tone threshold in the right ear was 88 
decibels and 105 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 40 percent in the 
right ear and of 0 percent in the left ear.  The Veteran was 
diagnosed with profound hearing loss in the left ear, and 
severe to profound hearing loss in the right ear.

Evaluating these test scores based on Table VI and VIa and 
found at 38 C.F.R. § 4.85, the Veteran's right ear hearing 
acuity is at Level X and his left ear is at Level XI.  This 
level of hearing acuity, as reflected on Table VII of 38 
C.F.R. § 4.85, warrants a 90 percent evaluation, the 
evaluation the Veteran is currently in receipt of for this 
period.

As noted above, the assignment of disability ratings for 
hearing impairment is derived by mechanical application of 
the numeric designations assigned after audiometric 
evaluations are rendered; here, such mechanical application 
indicates that no more than a 30 percent rating, prior to 
February 11, 2008, and no more than a 90 percent rating, from 
February 11, 2008, is warranted, which are the ratings the 
Veteran is now receiving.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  As such, the preponderance of the 
evidence is against a grant of higher evaluation for this 
disability.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an increased initial evaluation for bilateral 
hearing loss, currently evaluated as 30 percent disabling 
prior to February 11, 2008, and as 90 percent disabling from 
February 11, 2008, is denied.


REMAND

The veteran claims, in essence, that his service-connected 
bilateral hearing loss results in marked interference with 
employment.  He has submitted a lay statement from his wife 
which details the impairment caused by his service-connected 
bilateral hearing loss to include its impact on his ability 
to work.  His representative has also argued that the 
veteran's hearing loss prevents the veteran from being able 
to work.  The veteran's claims file should be referred to an 
audiologist and an opinion should be requested as to the 
impact the veteran's service-connected bilateral hearing loss 
has on his ability to work, to include whether it causes 
marked interference with employment.  Thereafter, the claim 
should be referred to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for consideration 
of whether an extra schedular rating should be assigned.

The Board also points out that it appears from recent 
correspondence from the Veteran's representative, that he is 
raising a claim for a TDIU rating.  This raised claim should 
be adjudicated and if the decision is not favorable, the 
Veteran should be given an opportunity to appeal the adverse 
action.

In view of the foregoing, the claim is remanded for the 
following reasons:

1.  The veteran's claims file should be 
referred to an audiologist and an opinion 
should be requested as to the impact the 
veteran's service-connected bilateral 
hearing loss has on his ability to work, 
to include whether bilateral hearing loss 
causes marked interference with 
employment.  

2.  Adjudicate the raised claim for a 
TDIU rating and if the decision is not 
favorable, the veteran should be given an 
opportunity to appeal the adverse action.

3.  Thereafter, the claim should be 
referred to the Under Secretary for 
Benefits or the Director, Compensation 
and Pension Service for consideration of 
whether an extra schedular rating should 
be assigned.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




		
	K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


